DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	This action is in response to the application filed on November 10, 2020. Claim 1 is cancelled. Claims 2-31 represent SYSTEM AND METHOD FOR APPLYING TRACING TOOLS FOR NETWORK LOCATIONS.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainsberger et al. U.S. 20020065745 (Referred to as Rain).

Rain teaches the invention as claimed including rue-based personalization framework for integrating recommendation systems (see abstract).

As to claim 2, Rain teaches a computer-implemented method comprising: generating a warning interface regarding a connection event to a network location; 
receiving input via the warning interface that selects a threshold frequency for the connection event (paragraph 16); 
tracking a frequency of connection events to the network location over a time period (abstract); 

generating a warning when the comparison indicates that the tracked frequency meets the selected threshold frequency, wherein the warning includes a recommendation for content associated with the network location (paragraphs 33).  

As to claim 3, Rain teaches the method of claim 2, wherein the warning interface includes an adjustable object, wherein the adjustable object receives the input selecting the threshold frequency (Figure 1).  

As to claim 4, Rain teaches the method of claim 2, further comprising: 
receiving new input via the warning interface that adjusts the threshold frequency for the connection event (paragraph 16); and 
comparing the tracked frequency of connection events to the network location over a next time period to the adjusted threshold frequency (paragraph 30).  

As to claim 5, Rain teaches the method of claim 2, further comprising storing the connection event and the associated threshold frequency in memory (paragraph 30).  

As to claim 6, Rain teaches the method of claim 2, wherein the tracked frequency of connection events is associated with a network device, and wherein the recommendation pertains to targeting the content to the network device (paragraph 3).  


As to claim 8, Rain teaches the method of claim 2, further comprising targeting the content according to the recommendation, wherein targeting the content includes reformulating a webpage to include one or more different content elements (paragraph 63).  

As to claim 9, Rain teaches the method of claim 2, further comprising: tracking the frequency of connection events over a plurality of time periods; and generating a plurality of charts based on the tracked frequency over the plurality of time periods (abstract).  

As to claim 10, Rain teaches the method of claim 2, further comprising generating a plurality of charts corresponding to different cross-sections of a plurality of different network devices associated with the tracked frequency of connection events (paragraph 63).  

As to claim 11, Rain teaches the method of claim 2, further comprising identifying one or more anomalies in aggregated data for a plurality of different network devices 

Claims 12-31 does not teach anything different from the above rejected claims 1-11, and therefore are rejected similarly.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EL HADJI M SALL/           Primary Examiner, Art Unit 2457